Exhibit 10.5

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) between PAUL A.
ROSENBAUM (“Rosenbaum”) and RENTRAK CORPORATION, an Oregon corporation (the
“Corporation”), initially entered into as of October 1, 2001, is being amended
and restated as set forth herein effective June 15, 2009.

1. SERVICES

1.1 Employment Position. Corporation agrees to employ Rosenbaum as Chairman of
the Board of Corporation, and Rosenbaum accepts such employment, under the terms
and conditions of this Agreement. Rosenbaum also agrees to serve, if elected,
without separate compensation, as a director of Corporation and an officer
and/or director of any subsidiary or affiliate of Corporation.

1.2 Term. The term of this Agreement (the “Term”) will commence on June 16, 2009
and expire on September 30, 2011.

1.3 Duties. Beginning June 16, 2009, Rosenbaum will cease serving as Chief
Executive Officer and will serve in a non-executive capacity as the Chairman of
the Board of Corporation. Rosenbaum, in his capacity as Chairman of the Board,
will remain an employee of Corporation and will perform such duties and exercise
such powers commonly incident to such office, including such duties and powers
as may be assigned to or vested in Rosenbaum by the Corporation’s Board of
Directors (the “Board”). Rosenbaum’s change in status under this Section 1.3
shall not give rise to a termination for “Good Reason” under Section 5.4.
Rosenbaum will do such traveling as may be required in the performance of his
duties under this Agreement.

1.4 Outside Activities. During his service as Chairman of the Board, Rosenbaum
will devote a minimum of 50 percent of his business time and attention to the
business and affairs of Corporation. At all times, Rosenbaum will perform his
services faithfully, competently, and to the best of his abilities.

1.5 Application of Corporate Policies. Rosenbaum will, except as otherwise
provided in this Agreement, be subject to Corporation’s rules, practices, and
policies applicable generally to Corporation’s directors and employees, as such
rules, practices, and policies may be revised from time to time by the Board.

2. COMPENSATION AND EXPENSES

2.1 Base Salary. As compensation for services under this Agreement, Corporation
will pay to Rosenbaum a base salary of $489,000 per year through September 30,
2010, and $325,000 per year from October 1, 2010, through the end of the Term,
each payable in a manner consistent with Corporation’s payroll practices for
management employees, as such practices may be revised from time to time.

2.2 Additional Employee Benefits.

2.2.1 During Term. At all times during the Term, Rosenbaum will be entitled to
all employee benefits approved by the Board, or available to officers and other
management employees generally, including any life and medical insurance
plans, 401(k) and other similar plans, and health and welfare plans, each
whether now existing or hereafter approved by the Board (“Benefit Plans”). The
foregoing will not be construed to require Corporation to establish any such
plans or to prevent Corporation from modifying or terminating any such Benefit
Plans. Through December 31, 2009, Corporation will also lease an automobile (in
an amount up to $900 per month) at its expense for Rosenbaum’s use in the
performance of his duties and will pay such expenses in connection with the
automobile as are customarily paid for senior management of corporations
substantially similar to Corporation; provided, however, any portion of the
automobile related expenses and lease payments made by Corporation attributable
to Rosenbaum’s

 

EMPLOYMENT AGREEMENT    -1-   



--------------------------------------------------------------------------------

personal use of the automobile will be reflected in Rosenbaum’s reported
compensation for income tax purposes in accordance with Corporation’s regular
payroll practices.

2.2.2 Upon Expiration of Term. Corporation will continue to provide Rosenbaum
with all medical, dental, group life, long-term care and long-term disability
insurance benefits to which Rosenbaum was entitled prior to the expiration of
the Term until September 30, 2013; provided that such continued participation is
possible under the general terms and provisions of such benefit plans or
insurance policies. In the event Rosenbaum’s continued participation in any such
benefit plan or insurance policy is barred by the provisions of the plan or
policy, Corporation will arrange to provide Rosenbaum with benefits
substantially similar to those which Rosenbaum was entitled to receive under the
plan or policy; provided, however, that any payments or reimbursements from
Corporation that are not exempt from taxation under Sections 105 or 106 of the
Internal Revenue Code must be made by Corporation no later than March 15, 2012.

2.3 Expenses. Subject to review and approval by the chairman of Corporation’s
audit committee, Corporation will reimburse Rosenbaum for reasonable expenses,
including travel expenses for himself (and his spouse whenever she accompanies
him on a trip which involves Corporation’s business), actually incurred by
Rosenbaum in connection with the business of Corporation. Rosenbaum will submit
to Corporation such substantiation for such expenses as may be reasonably
required by Corporation.

3. CONFIDENTIAL INFORMATION

3.1 Definition. “Confidential Information” is all nonpublic information relating
to Corporation or its business that is disclosed to Rosenbaum, that Rosenbaum
produces, or that Rosenbaum otherwise obtains during employment. Confidential
Information also includes information received from third parties that
Corporation has agreed to treat as confidential. Examples of Confidential
Information include, without limitation, marketing plans, customer lists or
other customer information, product design and manufacturing information, and
financial information. Confidential Information does not include any information
that (i) is within the public domain other than as a result of disclosure by
Rosenbaum in violation of this Agreement, (ii) was, on or before the date of
disclosure to Rosenbaum, already known by Rosenbaum, or (iii) Rosenbaum is
required to disclose in any governmental, administrative, judicial, or
quasi-judicial proceeding, but only to the extent that Rosenbaum is so required
to disclose and provided that Rosenbaum takes reasonable steps to request
confidential treatment of such information in such proceeding.

3.2 Access to Information. Rosenbaum acknowledges that in the course of his
employment he has had and will have access to Confidential Information, that
such information is a valuable asset of Corporation, and that its disclosure or
unauthorized use will cause Corporation substantial harm.

3.3 Ownership. Rosenbaum acknowledges that all Confidential Information will
continue to be the exclusive property of Corporation (or the third party that
disclosed it to Corporation), whether or not prepared in whole or in part by
Rosenbaum and whether or not disclosed to Rosenbaum or entrusted to his custody
in connection with his employment by Corporation.

3.4 Nondisclosure and Nonuse. Unless authorized or instructed in advance in
writing by Corporation, or required by law (as determined by licensed legal
counsel), Rosenbaum will not, except as required in the course of Corporation’s
business, during or after his employment, disclose to others or use any
Confidential Information, unless and until, and then only to the extent that,
such items become available to the public through no fault of Rosenbaum.

3.5 Return of Confidential Information. Upon request by Corporation during or
after his employment, and without request upon termination of employment
pursuant to this Agreement, Rosenbaum will deliver immediately to Corporation
all written, stored, saved, or otherwise tangible materials containing
Confidential Information without retaining any excerpts or copies.

3.6 Duration. The obligations set forth in this Section 3 will continue beyond
the term of employment of Rosenbaum by Corporation and for so long as Rosenbaum
possesses Confidential Information.

 

EMPLOYMENT AGREEMENT    -2-   



--------------------------------------------------------------------------------

4. NONCOMPETITION

4.1 Covenant. For a period ending on the last day of the applicable Noncompete
Period described in Section 5.7, Rosenbaum will not, within any geographical
area where Corporation engages in business:

(a) Directly or indirectly, alone or with any individual, partnership,
corporation, or other entity, become associated with, render services to, invest
in, represent, advise, or otherwise participate in any business, activity, or
enterprise which is carrying on any business competitive with the business
conducted by Corporation as of the date Rosenbaum’s employment with Corporation
is terminated; provided, however, that nothing contained in this Section 4.1
will prevent Rosenbaum from owning less than 5 percent of any class of equity or
debt securities listed on a national securities exchange or market, provided
such involvement is solely as a passive investor;

(b) Solicit any business in competition with the business of Corporation from
any individual, firm, partnership, corporation, or other entity that is a
customer of Corporation during the 12 months immediately preceding the date
Rosenbaum’s employment with Corporation is terminated;

(c) Employ or otherwise engage, or offer to employ for Rosenbaum or any other
person, entity, or corporation, the services or employment of any person who has
been an employee, sales representative, or agent of Corporation during the 12
months preceding the date Rosenbaum’s employment with Corporation is terminated.

For purposes of this Section 4, “Corporation” means Corporation and its
subsidiaries (whether now existing or subsequently created) and their successors
and assigns.

4.2 Severability; Reform of Covenant. If, in any judicial proceeding, a court
refuses to enforce this covenant not to compete because it covers too extensive
a geographic area or is too long in its duration, the parties intend that it be
reformed and enforced to the maximum extent permitted under applicable law.

5. TERMINATION

Rosenbaum’s employment under this Agreement will terminate prior to the end of
the Term as follows:

5.1 Death. Rosenbaum’s employment will terminate automatically upon the date of
Rosenbaum’s death.

5.2 Disability. Company may, at its option, terminate Rosenbaum’s employment
under this Agreement upon written notice to Rosenbaum if Rosenbaum, because of
physical or mental incapacity or disability, fails to perform the essential
functions of his position, with reasonable accommodation, required of him under
this Agreement for a continuous period of 120 days or any 180 days within any
12-month period.

5.3 Termination by Corporation for Cause. Corporation may terminate Rosenbaum’s
employment under this Agreement for Cause at any time. For purposes of this
Agreement, “Cause” means: (a) a material breach of this Agreement by Rosenbaum;
(b) Rosenbaum’s refusal, failure, or inability to comply with the general
policies or standards of Corporation or to perform any job duties of Rosenbaum;
(c) any act of fraud by Rosenbaum, (d) any act of dishonesty by Rosenbaum
involving Corporation or its business; (e) Rosenbaum’s conviction of or a plea
of nolo contendere to a felony; or (f) the commission of any act in direct or
indirect competition with or materially detrimental to the best interests of
Corporation that is in breach of Rosenbaum’s fiduciary duties to Corporation;
provided that Cause will not include any actions or circumstances constituting
Cause under (a) or (b) above if Rosenbaum cures such actions or circumstances
within 30 days of receipt of written notice from Corporation setting forth the
actions or circumstances constituting Cause.

5.4 Termination by Rosenbaum for Good Reason. Rosenbaum may terminate his
employment with Corporation under this Agreement for “Good Reason” if
Corporation has not cured the actions or circumstances

 

EMPLOYMENT AGREEMENT    -3-   



--------------------------------------------------------------------------------

which are the basis for such termination within 30 days following receipt by the
Board of written notice from Rosenbaum setting forth the actions or
circumstances constituting Good Reason, which notice must be delivered to the
Board within 90 days of the initial existence of such actions or circumstances.
For purposes of this Agreement, except as expressly provided to the contrary
elsewhere in this Agreement, “Good Reason” means:

(a) Failure of Corporation to comply with the material terms of this Agreement;
or

(b) The occurrence (without Rosenbaum’s express written consent) of any of the
following acts by Corporation or failures by Corporation to act:

(i) A substantial adverse alteration in the nature or status of Rosenbaum’s
title, position, duties, or reporting responsibilities as an executive of
Corporation;

(ii) A material reduction in Rosenbaum’s base salary specified in Section 2.1
above; or

(iii) The failure by Corporation to continue to provide Rosenbaum with benefits
and participation in Benefit Plans as provided in Section 2.2.

5.5 Termination by Corporation Without Cause. Corporation may terminate
Rosenbaum’s employment with Corporation without Cause for any reason or for no
reason at any time by written notice to Rosenbaum.

5.6 Termination by Rosenbaum Without Good Reason. Rosenbaum may terminate
Rosenbaum’s employment with Corporation for any reason other than Good Reason or
for no reason at any time by written notice to the Secretary of the Corporation.

5.7 Applicable Noncompete Periods upon Termination. The duration of Rosenbaum’s
obligations under Section 4 (the “Noncompete Period”) will be as follows:

5.7.1 In the event Rosenbaum terminates his employment with Corporation for Good
Reason under Section 5.4 or Corporation terminates Rosenbaum’s employment with
Corporation without Cause under Section 5.5, the Noncompete Period will continue
so long as Rosenbaum is entitled to receive Monthly Severance Payments under
Section 6.3.1 (without giving effect to any prepayment pursuant to the Outside
Payment Date provision of such Section or pursuant to Section 6.5). Rosenbaum’s
obligations under this Agreement will terminate immediately if Corporation fails
to make a Monthly Severance Payment within 15 days after it is due.

5.7.2 Subject to extension by Corporation as provided below, in the event
Rosenbaum terminates his employment with Corporation other than for Good Reason
under Section 5.6, the Noncompete Period will be one year from the date of
termination. Corporation may in its sole discretion extend the Noncompete Period
for a period not to extend beyond 24 months from the date the Noncompete Period
would otherwise expire by agreeing to make Monthly Severance Payments to
Rosenbaum during the extended Noncompete Period. To extend the Noncompete
Period, Corporation must give Rosenbaum written notice (an “Extension Notice”)
no later than 60 days following the date of termination, stating the elected
duration of the extended Noncompete Period. The Extension Notice will constitute
a binding commitment by Corporation to make Monthly Severance Payments for the
full duration of the extended Noncompete Period and no further extension of the
Noncompete Period will be permitted. Rosenbaum’s obligations under this
Agreement will terminate immediately if Corporation fails to make a Monthly
Severance Payment within 15 days after it is due.

5.7.3 In the event Corporation terminates Rosenbaum’s employment with
Corporation due to the expiration of the Term or for Cause, there will be no
Noncompete Period.

 

EMPLOYMENT AGREEMENT    -4-   



--------------------------------------------------------------------------------

6. COMPENSATION UPON TERMINATION

6.1 Death. Upon the death of Rosenbaum during the Term, this Agreement will
automatically terminate and all rights of Rosenbaum and his heirs, executors and
administrators to compensation and other benefits under this Agreement will
cease, except that Rosenbaum’s heirs, executors and administrators, as the case
may be, will be entitled to:

(a) Accrued base salary through Rosenbaum’s date of death;

(b) Other benefits under Benefit Plans to which Rosenbaum was entitled on
Rosenbaum’s date of death in accordance with the terms of such Benefit Plans;
and

(c) A lump sum payment in the amount of $500,000 less any amounts payable under
any life insurance policies purchased by Corporation for the benefit of
Rosenbaum’s dependents.

6.2 Disability. Upon termination of Rosenbaum’s employment by Corporation
pursuant to Section 5.2, all obligations of Corporation under this Agreement
will cease, except that Rosenbaum will be entitled to:

(a) Accrued base salary through the date of Rosenbaum’s termination of
employment; and

(b) Other benefits under Benefit Plans to which Rosenbaum was entitled upon such
termination of employment in accordance with the terms of such Benefit Plans.

6.3 Severance Upon Certain Terminations.

6.3.1 Termination Without Cause or by Rosenbaum for Good Reason. In the event
that prior to the expiration of the Term, Rosenbaum terminates his employment
with Corporation for Good Reason under Section 5.4 or Corporation terminates
Rosenbaum’s employment with Corporation without Cause under Section 5.5,
Rosenbaum will be entitled to receive severance equal to the number of full or
partial months remaining in the Term multiplied by Rosenbaum’s monthly base
salary in effect as of the date of termination, payable in equal monthly
installments (each installment, a “Monthly Severance Payment”); provided that if
such termination occurs on or before September 30, 2010, the amount of such
Monthly Severance Payments will decrease to $27,083 on October 1, 2010. Monthly
Severance Payments will be payable in a manner consistent with Corporation’s
payroll practices for management employees; provided, however, that if the
period over which Monthly Severance Payments would otherwise be payable would
extend beyond the Outside Payment Date, the unpaid portion of the aggregate
amount of Monthly Severance Payments (plus the unpaid portion of any amounts
being paid to or reimbursed to Rosenbaum for medical and dental benefits
pursuant to the following two sentences) as of the Outside Payment Date will be
paid to Rosenbaum in a lump sum not later than the Outside Payment Date.
Corporation will also continue to provide to Rosenbaum all medical, dental,
group life, long-term care and long-term disability insurance benefits to which
Rosenbaum was entitled as of the date of termination through September 30, 2013;
provided that such continued participation or coverage is possible under the
general terms and provisions of such benefit plans or insurance policies. In the
event Rosenbaum’s continued participation in any such benefit plan or coverage
by any such insurance policy is barred by the provisions of the plan or policy,
Corporation will arrange to provide Rosenbaum with benefits substantially
similar to those which Rosenbaum was entitled to receive under the plan or
policy. Corporation’s obligation to make Monthly Severance Payments and provide
the insurance benefits described above to Rosenbaum will terminate if Rosenbaum
either individually or as a director, officer, partner, employee, agent,
representative, or consultant with any business, directly or indirectly
(a) solicits, diverts, or accepts orders for products or services that are
substantially competitive with the products or services sold by Corporation from
any customer of Corporation; (b) engages or prepares to engage in any business
that competes with Corporation; or (c) induces or attempts to induce any person
who is an employee of Corporation to leave the employ of Corporation. For
purposes of this Agreement, “Outside Payment Date” means the 15th day

 

EMPLOYMENT AGREEMENT    -5-   



--------------------------------------------------------------------------------

of the third calendar month of the calendar year immediately following the date
of termination of Rosenbaum.

6.3.2 Termination For Cause or by Rosenbaum Without Good Reason. In the event
Corporation terminates Rosenbaum’s employment with Corporation for Cause under
Section 5.3, or Rosenbaum terminates his employment with Corporation for other
than Good Reason under Section 5.6, Corporation’s obligations under this
Agreement will cease and Rosenbaum will be entitled to that portion of his base
salary and employment benefits for which he is qualified as of the date of
termination and Rosenbaum will not be entitled to any other compensation or
consideration under this Agreement.

6.4 Automobile. Upon Rosenbaum’s termination of employment for any reason,
Rosenbaum will surrender possession to Corporation of any automobile then leased
by Corporation for his use and Rosenbaum will have no liability for any payments
due or which may become due under such lease.

6.5 Compliance with IRS Section 409A. To the extent required by Section 409A of
the Internal Revenue Code, and the regulations promulgated thereunder, payment
of severance benefits to Rosenbaum under any provision of Section 6 of this
Agreement will not be paid or commenced until the expiration of six months
following the date of termination of Rosenbaum’s employment with Corporation. If
monthly payments are deferred pursuant to this Section, all such deferred
amounts will be paid in a lump sum on the expiration of the six-month period.

6.6 Excess Parachute Payments.

6.6.1 Reduction. In the event that any portion of the payments and benefits
payable to Rosenbaum under Section 6.3.1 would constitute an “excess parachute
payment” within the meaning of IRC § 280G(b) that is subject to the excise tax
imposed on so-called excess parachute payments pursuant to IRC §4999 (an “Excise
Tax”), the severance otherwise payable under Section 6.3.1 will be reduced to
the extent necessary to avoid such Excise Tax if, and only if, such reduction
would result in a larger after-tax benefit to Rosenbaum, taking into account all
applicable federal, state, and local income and excise taxes, until either
(i) no portion of the severance payments is subject to such Excise Tax or
(ii) the payments are reduced to zero.

6.6.2 Application. For purposes of this Section 6.6:

(a) No portion of any severance or other compensation, the receipt or enjoyment
of which Rosenbaum has effectively waived in writing prior to the date of
payment of any post-termination compensation, will be taken into account;

(b) No portion of any severance or other compensation will be taken into account
which, in the opinion of tax counsel selected by Corporation and reasonably
acceptable to Rosenbaum (“Tax Counsel”), does not constitute a “parachute
payment” within the meaning of IRC § 280G;

(c) If Rosenbaum and Corporation disagree whether any payment will result in an
Excise Tax or whether a reduction in any payments will result in a larger
after-tax benefit to Rosenbaum, the matter will be conclusively resolved by an
opinion of Tax Counsel;

(d) Rosenbaum agrees to provide Tax Counsel with all financial information
necessary to determine the after-tax consequences of payments for purposes of
determining whether, or to what extent, such payments are to be reduced pursuant
to Section 6.6.1; and

(e) The value of any noncash benefit or any deferred payment or benefit, and
whether or not all or a portion of any payment or benefit is a “parachute
payment” for purposes of this Section 6.6, will be determined by Corporation’s
independent accountants in accordance with the principles of IRC § 280(G)(d)(3)
and (4).

 

EMPLOYMENT AGREEMENT    -6-   



--------------------------------------------------------------------------------

6.6.3 Effect on Other Agreements. In the event that any other agreement, plan,
or arrangement providing for payments to Rosenbaum (an “Other Agreement”) has a
provision that requires a reduction in the payments governed by such Other
Agreement to avoid or eliminate an “excess parachute payment” for purposes of
IRC § 280G, the reduction in payments pursuant to Section 6.6.1 will be given
effect before any reduction in the payments pursuant to the Other Agreement. To
the extent possible, Corporation and Rosenbaum agree that reductions in benefits
under any plan, program, or arrangement of Corporation will be reduced (only to
the extent described in Section 6.6.1) in the following order of priority:

(a) Post-termination payments under this Agreement;

(b) Benefit Plan benefit continuation pursuant to Section 6.3.1; and

(c) The acceleration in the exercisability of any stock option or other stock
related award granted by Corporation.

7. REMEDIES

The respective rights and duties of Corporation and Rosenbaum under this
Agreement are in addition to, and not in lieu of, those rights and duties
afforded to and imposed upon them by law or in equity. Rosenbaum acknowledges
that any breach or threatened breach of Section 3 or 4 of this Agreement will
cause irreparable harm to Corporation and that any remedy at law would be
inadequate to protect the legitimate interests of Corporation. Rosenbaum agrees
that Corporation will be entitled to specific performance, or to any other form
of injunctive relief to enforce its rights, under Section 3 or 4 of this
Agreement without the necessity of showing actual damage or irreparable harm or
the posting of any bond or other security. Such remedy will be in addition to
any other remedy available to Corporation by law or in equity.

8. SEVERABILITY OF PROVISIONS

The provisions of this Agreement are severable, and if any provision of this
Agreement is held invalid, unenforceable, or unreasonable, it will be enforced
to the maximum extent permissible, and the remaining provisions of the Agreement
will continue in full force and effect.

9. NONWAIVER

Failure of Corporation at any time to require performance of any provision of
this Agreement will not limit the right of Corporation to enforce the provision.
No provision of this Agreement or breach of this Agreement may be waived by
either party except in writing signed by that party. A waiver of any breach of a
provision of this Agreement will be construed narrowly and will not be deemed to
be a waiver of any succeeding breach of that provision or a waiver of that
provision itself or of any other provision.

10. NOTICES

All notices required or permitted under this Agreement must be in writing and
will be deemed to have been given if delivered by hand, or mailed by
first-class, certified mail, return receipt requested, postage prepaid, to the
respective parties as follows (or to such other address as any party may
indicate by a notice delivered to the other parties hereto): (i) if to
Rosenbaum, to his residence as listed in Corporation’s records, and (ii) if to
Corporation, to the address of the principal office of Corporation, at:

One Airport Center

7700 N.E. Ambassador Place

Portland, Oregon 97220

11. ATTORNEY FEES

The prevailing party in any suit, action, arbitration, or appeal filed or held
concerning this Agreement will be entitled to reasonable attorneys’ fees. For
purposes of this Agreement, “prevailing party” means the party that

 

EMPLOYMENT AGREEMENT    -7-   



--------------------------------------------------------------------------------

prevails (whether affirmatively or by means of a successful defense) with
respect to claims having the greatest value or importance as reasonably
determined by the court.

12. GOVERNING LAW

This Agreement will be construed in accordance with the laws of the state of
Oregon, without regard to any conflicts of laws rules. Any suit or action
arising out of or in connection with this Agreement, or any breach of this
Agreement, must be brought and maintained in the Circuit Courts of the State of
Oregon. The parties hereby irrevocably submit to the jurisdiction of such court
for the purpose of such suit or action and hereby expressly and irrevocably
waive, to the fullest extent permitted by law, any claim that any such suit or
action has been brought in an inconvenient forum.

13. GENERAL TERMS AND CONDITIONS

This Agreement, as amended and restated effective June 15, 2009, constitutes the
entire understanding of the parties relating to the employment of Rosenbaum by
Corporation, and supersedes and replaces all prior written and oral agreements
by and between the parties relating thereto; provided that Corporation and
Rosenbaum specifically acknowledge and agree that any award agreements entered
into between Corporation and Rosenbaum pursuant to Corporation’s stock-based
compensation plans, including without limitation its 2005 Stock Incentive Plan
and its Stock Appreciation Rights Plan, are not affected by and exist separate
and apart from this Agreement. Rosenbaum acknowledges that he has read and
understood all of the provisions of this Agreement, that the restrictions
contained in Sections 4 and 5.7 of this Agreement are reasonable and necessary
for the protection of Corporation’s business and that Rosenbaum entered into
this Agreement in connection with a bona fide advancement of Rosenbaum with
Corporation in that Rosenbaum was granted a long-term employment contract. This
Agreement will inure to the benefit of any successors or assigns of Corporation.
All captions used in this Agreement are intended solely for convenience of
reference and will in no way limit any of the provisions of this Agreement.

The parties have executed this Amended and Restated Employment Agreement as of
the date stated above.

 

    RENTRAK CORPORATION

/s/    Paul A. Rosenbaum

    By  

/s/    Judith G. Allen

Paul A. Rosenbaum     Name:   Judith G. Allen     Title:   Chair, Compensation
Committee

 

EMPLOYMENT AGREEMENT    -8-   